


110 HRES 227 IH: Calling for the adoption of a Sensible,

U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 227
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2007
			Ms. Woolsey submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for the adoption of a Sensible,
		  Multilateral American Response Terrorism (SMART) security platform for the 21st
		  century.
	
	
		Whereas the procurement or development of weapons of mass
			 destruction, acts of terrorism, failed and fragile states, and global
			 instability represent urgent threats to peace and security in the 21st
			 century;
		Whereas, in an early 2007 joint statement, former United
			 States national security officials Henry Kissinger, Sam Nunn, George Schultz,
			 and Bill Perry called for establishing a goal for the global elimination of
			 nuclear weapons;
		Whereas the over-reliance of the United States on
			 unilateral military force and the use of preventive military action undermine
			 international law and contribute to anti-American sentiment;
		Whereas institutions, such as a Department of Peace, could
			 provide a platform for the SMART security plan;
		Whereas the gap between United States investments in
			 development, diplomacy, and defense is increasing, with a ratio of 17 dollars
			 spent on defense for every one dollar spent on development and
			 diplomacy;
		Whereas recent polls find that large majorities of
			 Americans feel that the United States puts too much emphasis on military force
			 and unilateral action, and there is majority support for a shift in the
			 emphasis of United States foreign policy in favor of diplomacy, multilateral
			 cooperation, and investments in development programs to address the root causes
			 of terrorism;
		Whereas the 2006 National Security Strategy identifies
			 development, diplomacy, and defense as the three pillars of United States
			 security, yet development and diplomacy efforts remain underutilized and
			 underfunded;
		Whereas a Sensible, Multilateral American Response to
			 Terrorism (SMART) security platform for the 21st century embraces international
			 law and cooperation, reduces the proliferation of weapons, demonstrates respect
			 for human rights, promotes democracy and sustainable development, and addresses
			 emerging threats early and effectively before they reach crisis levels;
			 and
		Whereas to effectively implement such a response to
			 terrorism, the United States needs a SMART security platform for the 21st
			 century that—
			(1)prevents future
			 acts of terrorism by strengthening international institutions and respect for
			 the rule of law;
			(2)reduces the threat and stops the spread of weapons of mass destruction and
			 reduces the proliferation of conventional weapons;
			(3)addresses root causes of terrorism and violent conflict;
			(4)shifts United States budget priorities to more effectively meet the security
			 needs of the United States; and
			(5)pursues to the fullest extent alternatives to war: Now, therefore, be it
			
	
		That Congress calls for the adoption
			 of a Sensible, Multilateral American Response to Terrorism (SMART) security
			 platform for the 21st century that—
			(1)prevents future
			 acts of terrorism by strengthening international institutions and respect for
			 the rule of law by—
				(A)working with the
			 United Nations, the North Atlantic Treaty Organization, other international
			 institutions, and other countries to root out terrorist networks and strengthen
			 international law;
				(B)strengthening
			 intelligence and law enforcement cooperation, while respecting human and civil
			 rights, aimed at tracking, arresting, and bringing to justice individuals
			 involved in terrorist acts; and
				(C)enhancing
			 international efforts to cut off financing for terrorist organizations;
				(2)reduces the threat
			 and stops the spread of weapons of mass destruction and reduces proliferation
			 of conventional weapons by—
				(A)adhering to and
			 supporting existing nonproliferation treaties, including the Nuclear
			 Non-Proliferation Treaty (entered into force in 1970), the Biological Weapons
			 Convention (entered into force in 1975), the Comprehensive Test Ban Treaty
			 (signed by the United States in 1996), and the Chemical Weapons Convention
			 (entered into force in 1997);
				(B)setting an example
			 for the rest of the world by renouncing the development of new nuclear weapons
			 and the testing of nuclear weapons and work toward achieving Ronald Reagan’s
			 vision of a world free of nuclear weapons;
				(C)prioritizing and
			 providing adequate funding for the Cooperative Threat Reduction program of the
			 Department of Defense and programs within the Department of Energy to secure
			 fissile materials in Russia and other countries to dismantle nuclear warheads,
			 reduce nuclear stockpiles, and secure nuclear weapons and materials in, and
			 prevent the outflow of nuclear weapons expertise from, Russia and those other
			 countries;
				(D)pursuing
			 diplomacy, enhanced inspection regimes, and regional security arrangements to
			 reduce proliferation;
				(E)working to ensure
			 that highly enriched uranium is stored only in secure locations around the
			 world by—
					(i)providing adequate
			 funding for the Global Threat Reduction Initiative of the Department of Energy
			 to provide for the removal, or temporary adequate security where removal is not
			 yet feasible, of highly enriched uranium from its many locations around the
			 world; and
					(ii)carrying out the
			 necessary provisions of the Global Threat Reduction Initiative, including the
			 authority to provide adequate incentives for the removal of highly enriched
			 uranium to secure locations; and
					(F)enhancing arms
			 exports controls for conventional weapons, including restricting the sale and
			 transfer of weapons to governmental regimes involved in human rights abuses and
			 to regions of conflict;
				(3)addresses root
			 causes of terrorism and violent conflict by—
				(A)increasing
			 development aid to and debt relief for the poorest countries and integrating
			 peace-building and conflict prevention into development programs;
				(B)working with the
			 international community to address the growing problem of resource
			 scarcity;
				(C)supporting programs
			 that promote sustainable development, democracy-building, human rights
			 education, conflict resolution, the strengthening of civil society in the
			 developing world, and educational opportunities for women and girls; and
				(D)engaging the
			 international community in post-conflict reconstruction and political
			 transition processes;
				(4)shifts United
			 States budget priorities to more effectively meet the security needs of the
			 United States by—
				(A)creating a more
			 effective national security strategy focused on multilateralism,
			 nonproliferation, diplomacy, and conflict prevention;
				(B)ceasing to pay for
			 outdated weapons systems that do not address today’s security threats;
				(C)reducing
			 dependence on foreign oil and confronting the threat of global warming by
			 promoting long-term energy security through greater investment in sustainable
			 and renewable alternatives; and
				(D)providing adequate
			 peacekeeping, reconstruction, and development funding to secure long-term peace
			 and stability in troubled countries and regions; and
				(5)pursues to the
			 fullest extent alternatives to war by—
				(A)increasing United
			 States and international capacities for the prevention of armed conflict,
			 including more effective conflict assessment and early warning systems,
			 multilateral rapid response mechanisms, human rights monitoring, civilian
			 policing, and effective justice systems;
				(B)strengthening
			 United States diplomacy and international and regional institutions to prevent
			 and resolve violent conflict; and
				(C)supporting civil
			 society programs as a critical component in the prevention and resolution of
			 violent conflict.
				
